 In the Matter Of SYLVANIA ELECTRIC PRODUCTS INC., EMPLOYERandLOCAL 291, INTERNATIONAL UNION OF ELECTRICAL, RADIO AND MA-CHINE WORKERS, CIO, PETITIONERCase No. 1-RC-1321.Decided April 13, 1950DECISIONANDDIRECTION OF ELECTION.Upon a petition duly filed, a hearing was held before Sidney A.Coven, hearing officer.The hearing officer's rulings made at thehearing are free from prejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-member panel [Chairman Herzog and MembersHouston and Murdock].Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe National Labor Relations Act.2.The labor organizations involved claim to represent certain em-ployees of the Employer.,3.The Intervenor,2 United Electrical, Radio and Machine Workersof America, contends that its contract with the Employer constitutesa bar to these proceedings.Beginning with a contract effective July 1, 1943, the Employer andLocal 291 of the Intervenor, as the certified bargaining representativeof the employees herein involved, entered into three successive agree-ments.The last of these agreements with the Intervenor's Local 291terminated on August 28, 1946, when the Employer and the Inter3The Intervenor moved to dismiss the petition on the ground that the disaffiliationprocedures which led to the establishment of the Petitioner were invalid and ineffective.The Board has frequently held that it will not concern itself with the internal regulationsof labor organizations.The Intervenor's motion to dismiss Is therefore denied.SperryGyroscope Company,88 NLRB 907.2United Electrical, Radio and Machine Workers of America, herein called the Intervenor,has requested oral argument.This request is denied as the record and the briefs, in ouropinion, adequately present the issues and positions of the parties.89 NLRB No. 52.3980 SYLVANIA ELECTRIC PRODUCTS INC.399venor, "in behalf of and in conjunction with its affiliated SylvaniaElectric Locals,"entered into a Master Agreement covering all theunits in the Employer's plants represented by the Intervenor and itslocals.The current Master Agreement,which contains a 60-day auto-matic renewal clause, became effective May 6, 1948,and will expireon May 5, 1950.As this contract.will expire in less than 2 months, we find that thecontract is not a bar to a determination of representatives at this time.3The Intervenor'smotion to dismiss the petition on this ground isaccordingly denied.We therefore find that a question affecting commerce exists con-cerning the representation of ' empl oyees of the Employer within themeaning of Section 9(c) (1) and Section 2 (6) and(7) of the Act.4. In accordance with the agreement of the parties, .we find thefollowing unit appropriate for the purposes of collective bargainingwithin the meaning of Section 9 (b) of the Act:All the employees 4 at the Employer's plants at LoringAvenue,Salem, Massachusetts,excluding executives,monitors,and all othersupervisors of higher rank, engineers, technicians,draftsmen, office,and office clerical employees.DIRECTION OF ELECTION-'As part of the investigation to ascertain representatives for the pur-poses of collective bargaining with the Employer, an election by secretballot shall be conducted as early as possible, but not later than 30 daysfrom the date of this Direction, under the direction and supervisionof the Regional.Director for the Region in which this case was heard,and subject to Sections 203.61 and 203.62 of National Labor RelationsBoard Rules and Regulations, among the employees in the unit found:appropriate in paragraph numbered 4, above,.who were employed dur-ing the payroll period immediately preceding the date of this Direc-tion of Election, including employees who did not work during said3GeneralMotors Corporation,88NLRB 450;The RiversideMetal Company,88NLRB 973.4The parties agreed that watchmen should be included in the appropriate unit.As therecord indicates that these employees spend less than half their time as watchmen;we shall;in accordantwith our established rule, include them in the productionand maintenanceunit.BoroWoodProducts Company,Inc.,88 NLRB 886.5The Intervenor moved to dismiss the petition on the ground that the use by the Peti-tioner of the designation"Local 291" is designed to confuse the employees and is thereforefraudulent and illegal.This contention is without merit, and the motion to dismiss on this.ground is denied.GeneralMotorsCorporation,supra.The record herein does not reveal whether or not the Intervenor's Local 291 has continuedto function as such at the Employer's plant.If this Local is in existence,the Intervenor's:participation in the election directed herein is conditioned upon the full compliance withthe filing requirements of Section 9 (f), (g), and (h), of the Act by that Local.Any participant in the proceeding herein may,upon its prompt request to,and approval.:thereofby, theRegional Director, have its name removed from the ballot. OppDECISIONS OF NATIONAL LABOR RELATIONS BOARDpayroll period because they were ill or on vacation or temporarilylaid off, but excluding those employees who have since quit or beendischarged for cause and have not been rehired or reinstated prior tothe date of the election, and also excluding employees on strike whoare not entitled to reinstatement, to determine whether they desire tobe represented, for purposes of collective bargaining, by Local 291,International Union of Electrical, Radio and Machine Workers, CIO,or by United Electrical, Radio and Machine Workers of America, orby neither.